Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

DIVISIONAL APPLICATION
This application is a divisional of non-provisional U.S. application 16714448 (now U.S. Pat. No. 10998667).


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0066], line 4 mentions that reference number 1111 is present in figure 9, however reference number 1111 is missing from figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
[0001] the U.S. Patent No. associated with application number 16714448.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittman et al. 5595503.
	In reference to claim 1, Pittman teaches a rotatable electric plug (fig. 1), comprising: a plug housing (10; fig. 1) which comprises a sleeve body (36; fig. 4) having a hollow structure (inner cavity of 36); a plug module (30, 32; fig. 3) which comprises a mounting body (pertaining to 30) rotatably coupled in said sleeve body (36.  See fig. 4) that a rotational movement of said mounting body is reversible, and at least a protruding pin (18a-c; fig. 2) extended from said mounting body (pertaining to 30), wherein said mounting body has a first side (top side of 30; fig. 3) and an opposed second side (bottom side of 30 shown in figure 2) that a portion of said protruding pin (18a-c) is extended from said first side of said mounting body (see fig. 2); and a limiting assembly (144, 146; fig. 5) coupled to said sleeve body (36) and said mounting body (pertaining to 30) to block said plug module from rotating infinitely at said plug housing in one direction (col. 7, lines 35-39, which mentions rotation being limited).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pittman et al. 5595503 in view of Wu US 9419397 B2.
	In reference to claim 2, Pittman the plug housing (10) further comprises a blocking rim (94; fig. 4) extending from a wall of the sleeve body (36), wherein said mounting body is engaged with said blocking rim to prevent said mounting body detaching from said sleeve body while said mounting body is rotatably coupled at said sleeve body.
However Pittman does not teach wherein said plug housing further comprises a blocking rim inwardly extended from an inner wall of said sleeve body.

Wu teaches wherein said plug housing (10; fig. 2) further comprises a blocking rim (see the  image below) inwardly extended from an inner wall of said sleeve body (circular sleeve that forms 111; fig. 2).

    PNG
    media_image1.png
    670
    921
    media_image1.png
    Greyscale

As shown in figure 4 of Pittman, the sleeve body and mounting body have tabs that engage with each other.  With a reasonable expectation of success, using the teachings of Wu to modify Pittman to arrive at the results of claim 2 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the blocking rim to inwardly extend from an inner wall of the sleeve body.  The sleeve body still secures to the mounting body and the plug module is still able to rotate, therefore new results are not produced.
In reference to claim 3, Pittman teaches wherein said mounting body (30) further comprises at least a coupling member (100; fig. 4) extended from said first side of said mounting body, wherein said coupling member (100) has a latch free end (distal end of 100) extended to engage with a back side of said blocking rim (94) to rotatably couple said mounting body at said sleeve body.
In reference to claim 11, Pittman teaches wherein said plug housing (10) further has a second sliding groove (groove between 94 and 96; fig. 4) having a circular configuration coaxially formed at said blocking rim (94), wherein said mounting body (30) further has a protrusion member (pertaining to 100) protruded from said first side of said mounting body to slidably engage with said second sliding groove to 20guide said rotational movement of said plug module.
In reference to claim 12, Pittman teaches wherein said plug housing (10) further has a third sliding groove (groove between 30 and 100; fig. 4) coaxially formed at the inner wall of said sleeve body (36), wherein a peripheral edge (pertaining to distal end of 100) of said mounting body (30) is slidably engaged with said third sliding groove to guide said rotational movement of said plug module.
In reference to claim 13, Pittman teaches wherein said limiting assembly (144, 146) comprises a first limiting member (146; fig. 5) radially extended from said blocking rim (94) and a second limiting member (144) protruded from said first side of said mounting body (30), wherein said mounting body is rotated until said second limiting member is contacted with said first limiting member to block a further rotational movement of said plug module so as to prevent said plug module from being infinitely rotated at said plug housing (see col. 7, lines 35-40 which mentions rotation is limited to approximately 270 degrees).
In reference to claim 14, Pittman teaches wherein said limiting assembly (144, 146) comprises a first limiting member (146; fig. 5) radially extended from said blocking rim (94) and a second limiting member (144) protruded from said first side of said mounting body (30), wherein said mounting body is rotated until said second limiting member is contacted with said first limiting member to block a further (see col. 7, lines 35-40 which mentions rotation is limited to approximately 270 degrees).
In reference to claim 15, Pittman teaches wherein said limiting assembly (144, 146) comprises a first limiting member (146; fig. 5) radially extended from said blocking rim (94) and a second limiting member (144) protruded from said first side of said mounting body (30), wherein said mounting body is rotated until said second limiting member is contacted with said first limiting member to block a further rotational movement of said plug module so as to prevent said plug module from being infinitely rotated at said plug housing (see col. 7, lines 35-40 which mentions rotation is limited to approximately 270 degrees).
In reference to claim 16, Pittman teaches wherein said first limiting member (146) has a first limiting surface (A; image below) and an opposed second limiting surface (B; image below), wherein said second limiting member (144) has a third limiting surface (C; image below) and an opposed fourth limiting surface (D; image below), wherein when said mounting body (30) is rotated in one direction until said third limiting surface (C ) is contacted with said first limiting surface (A), said plug module is blocked to further rotate in said direction, wherein when said mounting body is reversibly rotated in an opposite direction until said fourth limiting surface (D) is contacted with said second limiting surface (B), said plug module is blocked to further rotate in said opposite direction.  

    PNG
    media_image2.png
    535
    796
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    524
    745
    media_image3.png
    Greyscale

In reference to claim 17, Pittman teaches wherein said first limiting member (146) has a first limiting surface (A; image below) and an opposed second limiting surface (B; image below), wherein said second limiting member (144) has a third limiting surface (C; image below) and an opposed fourth limiting surface (D; image below), wherein when said mounting body (30) is rotated in one direction until said third limiting surface (C ) is contacted with said first limiting surface (A), said plug module is blocked to further rotate in said direction, wherein when said mounting body is reversibly rotated in an opposite direction until said fourth limiting surface (D) is contacted with said second limiting surface (B), said plug module is blocked to further rotate in said opposite direction.  

    PNG
    media_image2.png
    535
    796
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    524
    745
    media_image3.png
    Greyscale


In reference to claim 18, Pittman teaches wherein said first limiting member (146) has a first limiting surface (A; image below) and an opposed second limiting surface (B; image below), wherein said second limiting member (144) has a third limiting surface (C; image below) and an opposed fourth limiting surface (D; image below), wherein when said mounting body (30) is rotated in one direction until said third limiting surface (C ) is contacted with said first limiting surface (A), said plug module is blocked to further rotate in said direction, wherein when said mounting body is reversibly rotated in an opposite direction until said fourth limiting surface (D) is contacted with said second limiting surface (B), said plug module is blocked to further rotate in said opposite direction.  

    PNG
    media_image2.png
    535
    796
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    524
    745
    media_image3.png
    Greyscale




Claims 4, 5, 6-8 are  rejected under 35 U.S.C. 103 as being unpatentable over Pittman et al. 5595503 in view of Wu US 9419397 B2 as applied to claim 2 above, further in view of Lin US 7665997 B1
In reference to claim 4, Pittman substantially teaches the invention as claimed.
However Pittman does not teach wherein said plug housing further comprises a receiving groove formed at said blocking rim and a ball bearing element rotatably received at said receiving groove to bias against said first side of said mounting body so as to enhance said rotational movement of said mounting body.
(122; fig. 1) so as to enhance the rotational movement (ball bearings inherently reduce friction between moving parts).  Using the teachings of Lin to modify Pittman to arrive at the result of claim 4 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lin, as taught by Lin (col. 2, lines 58-61), to modify Pittman in order to allow the plug housing to maintain a specific position when rotated.
In reference to claim 5, Pittman substantially teaches the invention as claimed.
However Pittman does not teach wherein said plug housing further comprises a receiving groove formed at said blocking rim and a ball bearing element rotatably received at said receiving groove to bias against said first side of said mounting body so as to enhance said rotational movement of said mounting body.
Lin teaches of a ball bearing element (124; fig. 1) rotatably received in a receiving groove (122; fig. 1) so as to enhance the rotational movement (ball bearings inherently reduce friction between moving parts).  Using the teachings of Lin to modify Pittman to arrive at the result of claim 5 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lin, as taught by Lin (col. 2, lines 58-61), to modify Pittman in order to allow the plug housing to maintain a specific position when rotated.
In reference to claim 6, Pittman substantially teaches the invention as claimed.
However Pittman does not teach wherein said mounting body further has a plurality of first sliding grooves spacedly formed at said first side of said mounting body, wherein said ball bearing element is rotatably slid at said first side of said mounting body from one of said first sliding grooves to another said sliding groove to rotate said mounting body at said sleeve body, wherein said ball bearing 
Lin teaches a body (20; fig. 1) further has a plurality of first sliding grooves (grooves in 26; fig. 1) spacedly formed at the first side of the body (20), wherein the ball bearing element (124) is rotatable slid at said first side of the body from one of the first sliding grooves to another said sliding groove to rotate the body, wherein the ball bearing element (124) is slid to engage with one of the first sliding grooves to retain an angular angle of the body.  Using the teachings of Lin to modify Pittman to arrive at the results of claim 6 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lin, as taught by Lin (col. 2, lines 58-61), to modify Pittman in order to allow the plug housing to maintain a specific position when rotated.
In reference to claim 7, Pittman substantially teaches the invention as claimed.
However Pittman does not teach wherein said mounting body further has a plurality of first sliding grooves spacedly formed at said first side of said mounting body, wherein said ball bearing element is rotatably slid at said first side of said mounting body from one of said first sliding grooves to another said sliding groove to rotate said mounting body at said sleeve body, wherein said ball bearing element is slid to engage with one of said first sliding grooves to retain an angular angle of said mounting body.
Lin teaches a body (20; fig. 1) further has a plurality of first sliding grooves (grooves in 26; fig. 1) spacedly formed at the first side of the body (20), wherein the ball bearing element (124) is rotatable slid at said first side of the body from one of the first sliding grooves to another said sliding groove to rotate the body, wherein the ball bearing element (124) is slid to engage with one of the first sliding grooves to retain an angular angle of the body.  Using the teachings of Lin to modify Pittman to arrive at the results of claim 7 is seen as an obvious modification.
(col. 2, lines 58-61), to modify Pittman in order to allow the plug housing to maintain a specific position when rotated.
	In reference to claim 8, Pittman substantially teaches the invention as claimed.
	However Pittman does not teach wherein said first sliding grooves are radially indented on said first side of said mounting body and extended to a peripheral edge of said mounting body.
Lin teaches the first sliding groves (grooves in 26; fig. 1) are radially indented on the first side of the body and extended to a peripheral edge of the body (see fig. 1).  Using the teachings of Lin to modify Pittman to arrive at the results of claim 8 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lin, as taught by Lin (col. 2, lines 58-61), to modify Pittman in order to allow the plug housing to maintain a specific position when rotated.


Claims 9, 10 are  rejected under 35 U.S.C. 103 as being unpatentable over Pittman et al. 5595503 in view of Wu US 9419397 B2 and Lin US 7665997 B1 as respectively applied to claims 6 and 8 above, further in view of Chen US 6821134 B2.
	In reference to claim 9, Pittman substantially teaches the invention as claimed.
However Pittman does not teach wherein said plug housing further comprises at least a sliding blocker provided at said blocking rim and extended to slidably contact with said first side of said mounting body, said sliding blocker is engaged with another said sliding groove to stop said rotational movement of said mounting body.
Chen teaches wherein the housing (12) further comprises at least a sliding blocker (16; fig. 1, 4) and extended to slidably contact with said first side of said body (11), said sliding blocker (16) is engaged 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chen, as taught by Chen col. 4, lines 39-44, in order to allow the plug housing to surely maintain a set position during rotation.
In reference to claim 10, Pittman substantially teaches the invention as claimed.
However Pittman does not teach wherein said plug housing further comprises at least a sliding blocker provided at said blocking rim and extended to slidably contact with said first side of said mounting body, said sliding blocker is engaged with another said sliding groove to stop said rotational movement of said mounting body.
Chen teaches wherein the housing (12) further comprises at least a sliding blocker (16; fig. 1, 4) and extended to slidably contact with said first side of said body (11), said sliding blocker (16) is engaged with another said sliding groove (15; fig. 1) to stop said rotational movement of said body (11).  Using the teachings of Chen to modify Pittman to arrive at the results of claim 10 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Chen, as taught by Chen col. 4, lines 39-44, in order to allow the plug housing to surely maintain a set position during rotation.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         01/14/2022